NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments filed with the respective arguments have been fully considered and are persuasive.  The previous grounds of the rejection of the rejection has been withdrawn, and the claims are now in conditions for allowance. 

Examiner’s Amendment
An examiner’s amendment to the record appears below to fix a typographical error.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

1. (Currently Amended) An apparatus comprising: 
a processor; and
a memory device coupled to the processor, the memory device having instructions stored thereon that, in response to execution by the processor, cause the processor to:
receive untrusted operating system (OS) read/write activity data from an OS, the untrusted OS read/write activity data describing at least one of reads from and writes to a storage device over a legitimate file system interface of the OS;
collect trusted storage device read/write activity data, the trusted storage device read/write activity data describing at least one of reads from and writes to one or more memory devices of the storage device over the legitimate file system interface and at least one rogue file system interface;
compare the untrusted OS read/write activity data to the trusted storage device read/write activity data; AMENDMENT AND RESPONSE UNDER 37 CFR § 1.111Page 3 Serial Number: 17/132,934Atty. Dkt. AC4814-US Filing Date: 12/23/2020
determine if there is a discrepancy between the untrusted OS read/write activity data and the trusted storage device read/write activity data;
if there is a discrepancy, determine if there is an anomaly detected between untrusted OS read/write activity data and the trusted storage device read/write activity data; and
if there is an anomaly, cause a remediation action to be taken to stop a ransomware 

Allowable Subject Matter
Claims 1, 3, 4, 6-11, 13, and 15-25 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Continella et al, US 2018/0157834 is relied upon for disclosing of ransomware attacks and recovery provided at the file system level, see abstract.
Winokur, US 2020/0089884 is relied upon for disclosing of a malware protection system that verifies if write requests were not altered by malware, see paragraph 0116.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794. The examiner can normally be reached 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431